DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant is reminded of making proper amendment according to MPEP 714 and rule 37 C.F.R. 1.121 Manner of making amendments in application. The claim 2 recites filed on 07/23/2019 recites “performing either of deriving a final propagation delay time…”, however claim 2 in the amendment filed on 11/18/2021 recites “performing any one of the deriving a final propagation delay time…” The amendment filed on 11/18/2021 amended “either” to “any one” that fails to follow the rule C.F.R.1.121 according to MPEP 714. For examination purposes, Examiner interpret the claim limitation as amended filed on 11/18/2021. Applicant is required to amend the claims to follow MPEP 714 and rule C.F.R.1.121 in the next amendment. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 04/29/2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0049758 application as required by 37 CFR 1.55.

Response to Amendment
This is responsive to an Amendment filed on 11/18/2021. Claims 2-12 are remain pending. The Amendment have overcome the drawing objection, specification objection, and claim rejection under 35 U.S.C. 103 as previously set forth in the Non-Final Office Action.

Response to Arguments
In responsive to Applicant’s argument with respect to rejection under 35 U.S.C. 101 on Remark page 10, “claim 2 has been amended to recite “measuring, on a recording medium, S-parameter values in the passive network structure having a limited frequency range” and “analyzing, on the recording medium, transient phenomena in the passive network structure having the limited frequency range based on the extended S-parameter values … furthermore, these claimed steps cannot be practically performed in the mind and are therefore not a mental process”.
Examiner respectfully disagrees because the limitation “measuring, on a recording medium, S-parameter values in the passive network structure having a limited frequency range” is considered as an additional element and such limitation is recited at high level of generality, i.e. a generic component element and the measurement is described in the disclosure is merely in term of result, not in term of how the measurement is done. Furthermore claim recites a step of “analyzing, on a recording medium, transient phenomena in the passive network structure having the limited frequency range based on the extended S-parameter value”, such step would falls under the mathematical concept grouping of abstract idea because as described in the specification under background of the invention page 2 “a method of transforming an S-parameter into an impulse response and performing a convolution operation … to analyze a transient”. Therefore, such limitation merely recite an abstract idea that is being performed on a recording medium, i.e. a generic computer component, which amount to no more than mere instructions to apply the abstract idea using a generic computer component.

Applicant further asserted on Remark page 10, “more specifically, claim 2 is not directed to a mathematical formula, but an improved method of analyzing a network structure, implemented by a computer code, … given this claimed method, even a passive network structure having a limited frequency range can advantageously be analyzed without performing 
Examiner respectful disagrees because the claim is not directed to a practical application of improved computer technology, but the claim is rather arguably an improvement of mathematical algorithm that results an advantageously that a passive network structure can be analyzed without performing more complicated circuit modeling. In another word, the innovative concept of the claimed invention is in improvement of the mathematical algorithm, instead of improvement of technology. 

Claim Objections
Claims 4-9 are objected to because of the following informalities: 
Claim 4 recites "setting an imaginary part of 0Hz of the interpolation function to zero" should be "setting the imaginary part of 0Hz of the interpolation function to zero". Dependent claims 5, 7-9 are also objected for inheriting the same deficiencies.
Claim 5 line 6 "an interpolation of the imaginary part of the S-parameter values" should be "the interpolation of the imaginary part of the S-parameter values". Dependent claims 7-9 are also objected for inheriting the same deficiencies.
Claim 6 is depending on a cancelled claim 1. For examination purposes, Examiner interpreted claim 6 to be depended on claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the generating of the interpolation function for the real part of the S-parameter values" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 2, it recites a method of processing a band-limited s parameter for a transient analysis in a passive network.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites removing a propagation delay time of a band-limited s-parameter signal, wherein the removing of the propagation delay time of the S-parameter values includes: setting an initial propagation delay time value; removing a propagation delay time from the S-parameter values; comparing a deviation between an S-parameter extension value to which the propagation delay time is applied and an S-parameter measurement value to which the propagation delay time is applied with an accuracy evaluation reference value; and performing any one of deriving a final propagation delay time or resetting the propagation delay 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application.  The claim further recites additional element such as measuring, on a recording medium, S-parameter values in the passive network structure having a limited frequency range. Such limitation is recited at high level of generality, i.e. a generic computer element, furthermore specification described the measuring is described in the disclosure is merely in term of result, not in term of how the measurement is done. Such element fails to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. Thus the claim is directed to an abstract idea. Accordingly, the claim is directed to an abstract idea, and is not patent-eligible under 35 U.S.C. 101. 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions 

Regarding claim 3-12, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. Claims 3-12 recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claims any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182                                                                                                                                                                                                        16